Citation Nr: 1214579	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-30 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for contact dermatitis.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a right knee disability.

6.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2006 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The RO, in pertinent, denied the benefits sought on appeal.  The Veteran filed notices of disagreement in March 2006 and December 2009, respectively.  Statements of the case were issued in July 2007 and June 2010.  The Veteran perfected his appeals in August 2007 and June 2010. 

The RO awarded service connection for coronary artery disease (CAD) associated with herbicide exposure in a May 2011 rating decision.  As such, there no longer remains a claim in controversy.  

The Veteran also perfected an appeal on the issue of entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied by the RO in February 2006.  However, in a March 2010 rating decision, the RO granted service connection for an adjustment disorder, previously claimed as PTSD.  This is consistent with legal precedent noting a claim for one acquired psychiatric condition is a claim for all.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The March 2010 decision represents a full grant of the benefit sought on appeal, and no further question remains before the Board.

The claim for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran served in the Republic of Vietnam; he is presumed to have been exposed to herbicides.

3.  Contact dermatitis was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's contact dermatitis is related to active duty.

4.  Hypertension was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's hypertension is related to active duty.

5.  Right hearing loss has not been shown for VA compensation purposes; left ear hearing loss was initially demonstrated years after service; the preponderance of the evidence is against a finding that bilateral hearing loss is related to the Veteran's active duty service.

6.  Tinnitus was initially demonstrated years after service; the preponderance of the evidence is against a finding that tinnitus is related to the Veteran's active duty service.

7.  A right knee disability, notably osteoarthritis, was initially demonstrated years after service, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that the Veteran's right knee osteoarthritis is related to active duty.


CONCLUSIONS OF LAW

1.  The Veteran does not have contact dermatitis due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have hypertension due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).

3.  The Veteran does not have bilateral hearing loss due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).

4.  The Veteran does not have tinnitus due to disease or injury that was incurred in or aggravated by active service.   38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).

5.  The Veteran does not have a right knee disability, including osteoarthritis, due to disease or injury that was incurred in or aggravated by active service nor is it presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R.§ 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in July 2005, January 2008, December 2008, and June 2009 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in July 2005 and June 2009, which was prior to the February 2006 and December 2009 rating decisions.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims for service connection.  The January 2008, December 2008, and June 2009 letters gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service personnel and treatment records, post-service VA and private medical records, lay statements,  and reports of VA medical examination.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

The Board notes that additional VA outpatient treatment records and a report of VA examination were associated with the claims folder after the March 2010 supplemental statement of the case (SSOC) and June 2010 statement of the case were issued.  These records were not pertinent to the claims on appeal and as such, Remand for preparation of an SSOC is not necessary.  38 C.F.R. § 19.31.

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2011); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Criteria

The issues before the Board involve claims of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension, arthritis, and/or sensorineural hearing loss, become manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f).  Chloracne or other acneform diseases associated with chloracne may be presumed incurred in service if shown to have manifested to a compensable degree within one year after the last date on which the Veteran was exposed to an herbicides agent during active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Secretary of the Department of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994).  See also 61 Fed. Reg. 41442-41449, and 61 Fed. Reg. 57586-57589 (1996).

III.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

      A) Contact Dermatitis

The Veteran contends that he has contact dermatitis due to herbicide (Agent Orange) exposure.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for contact dermatitis on any basis. 

In this case, while the Veteran had service in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange, there is no evidence that he had chloracne or other acneform diseases consistent with chloracne that manifested to a compensable degree within one year after the last date on which the Veteran was exposed to an herbicides agent during active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection for contact dermatitis on a presumptive basis based on herbicide exposure is not warranted.  38 U.S.C.A. § 1116(f).  Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Turning to alternate bases of service connection, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to contact dermatitis.  There is also no evidence of pertinent complaints, symptoms, findings or diagnoses of contact dermatitis until 22 years after his discharge from active service.  Because the claimed condition did not manifest during service or for years thereafter, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).

As just noted, there is no medical evidence of contact dermatitis until 1993, some 22 years after his discharge from active service.   Even then, it was attributed to medication delivered to that area of the body.  Thereafter, the Veteran was treated for seborrheic dermatitis of the neck of one month duration in September 2006.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board is aware of the Veteran's contentions linking his contact and seborrheic dermatitis to exposure to herbicides during active duty.  However, they do not support his claim.  First, the Veteran was not diagnosed with chloracne or an acneform disease consistent with chloracne within one year after the last date he was exposed to herbicides.   See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Further, as a layperson the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As a result, his assertions cannot constitute competent medical evidence that his contact dermatitis is related to his active duty, to include exposure to Agent Orange. 

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Nevertheless, in this case the Veteran simply has not asserted that he has had observable symptoms of contact dermatitis which have continued since active duty.  A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed contact dermatitis may be associated with service.  38 C.F.R. § 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Appellants of Am. V. Sec'y of Appellants Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   
      
B)  Hypertension

The Veteran contends that he has hypertension due to herbicide (Agent Orange) exposure.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for hypertension on any basis. 

In this case, while the Veteran served in the Republic of Vietnam and is presumed to have been exposed to herbicides, including Agent Orange, hypertension is not a presumptive disease for herbicide exposed Veterans.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  As such, service connection for hypertension on a presumptive basis based on herbicide exposure is not warranted.  38 U.S.C.A. § 1116(f).  

Turning to alternate bases of service connection, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to hypertension.  There is also no evidence of pertinent complaints, symptoms, findings or diagnoses of hypertension within one year of the Veteran's separation from service.  Because the claimed condition was not manifested during service or for many years after his discharge from service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303; Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Because hypertension was not manifested within one year of the Veteran's separation from service, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee, 34 F.3d at 1042.  

The Board notes that there is no medical evidence of hypertension until 1985, some 14 years after his discharge from service.   This significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.   

The Board is aware of the Veteran's contentions linking his hypertension to exposure to herbicides during active duty.  However, they do not support his claim.  First, hypertension is not a disease presumed to have been incurred as a result of exposure to herbicides.   See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Further, as a layperson the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  As a result, his assertions cannot constitute competent medical evidence that his hypertension is related to his active duty, to include exposure to Agent Orange.

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology; however, the Veteran simply has not asserted that he has had observable symptoms of hypertension which have continued since active duty.  Layno, 6 Vet. App. at 469; Barr, supra; .Jandreau, supra.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed hypertension may be associated with service, to include evidence or information, other than the Veteran's own lay assertions, of a nexus to herbicide exposure.  38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  The Board would note at this juncture that the Veteran is service-connected for CAD status post myocardial infarction.  

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

      C)  Hearing Loss

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran asserts that his bilateral hearing loss is the result of noise exposure during active military service.  Specifically, he claims that he was exposed to small arms fire during combat.  Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for bilateral hearing loss on any basis. 

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to hearing loss.  The Veteran had combat service as indicated by the award of the Combat Infantry Badge and such noise exposure is consistent with the circumstance of his combat service notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  

However, there is no evidence of pertinent complaints, symptoms, findings or diagnoses of bilateral hearing loss within one year of the Veteran's separation from service or for many years thereafter.  Because the claimed condition was not manifested during service or for many years subsequent to his discharge, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  38 C.F.R. § 3.303 ; Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  Because bilateral hearing loss was not manifested within one year of the Veteran's separation from service, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that there is no medical evidence of left ear hearing loss until 2009, some 38 years after his discharge from service.  This significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.  Based on the audiometric findings in December 2009, the Veteran does not have right ear hearing loss for VA compensation purposes.  38 C.F.R. § 3.385

The Board is aware of the Veteran's contentions linking bilateral hearing loss to his period of active duty.  However, the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  This is not a situation where the Veteran reports a direct, observable cause and effect relationship; he has not stated that he was exposed to noise and then immediately experienced hearing loss.  As a result, his assertions cannot constitute competent evidence that he has bilateral hearing loss that is related to his active duty.   

Notably, the December 2009 VA examiner opined that left ear hearing loss was not the result of acoustic trauma in service.  The examiner reasoned the Veteran's hearing was normal at separation from service and that there is no delay effect between acoustic trauma and sensorineural hearing loss.  The examiner concluded the most likely cause of the Veteran's left ear hearing loss was the result of occupational noise exposure when the Veteran worked as a machinist from 1978 to 1997.  Right ear hearing loss for VA compensation purposes was not diagnosed. 

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   

	D)  Tinnitus

In contrast, the Veteran has reported that he first experienced tinnitus immediately following his exposure to small arms noise in combat in Vietnam.  He reported to the December 2009 VA examiner that his tinnitus symptoms had persisted until the present.  Whole not constant, the buzzing he experienced was recurrent on a fairly frequent basis.

The Veteran is competent to report symptoms he observes and experiences through his five senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  Tinnitus is experienced purely subjectively, and so the Veteran's reports on onset in service are competent evidence of the disability.  Moreover, there is no basis in the record upon which to question the credibility of his assertions.  Not only is there no contradictory evidence or allegations, as the tinnitus is alleged to have arisen during combat, the Veteran is entitled to a presumption that the event occurred as reported.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Similarly, the unchallenged reports of continuity establish a nexus to service.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Accordingly, service connection for tinnitus is warranted.

      E)  Right Knee Disability

The Veteran contends that he has a right knee disability, namely osteoarthritis, due to service.  The Veteran has not set forth an incident of service incurrence, only that it is related to his combat service.   Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against service connection for a right knee disability on any basis. 

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to a right knee injury.  While the Veteran had combat service as indicated by the award of the Combat Infantry Badge, he has not set forth any satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease and thus, the Board is not able to find that such disability is consistent with the circumstance of his combat service notwithstanding the fact that there is no official record of such incurrence.  38 U.S.C.A. § 1154(b).  Hence, reasonable doubt is not resolved in his favor as to service incurrence.  Id. 

Because the claimed condition was not manifested during service or for many years following his discharge from service, service connection may not be established based on chronicity in service or continuity of symptomatology thereafter.  
38 C.F.R. § 3.303 ; Savage v. Gober, 10 Vet. App. 488, 494- 97   (1997).  Because osteoarthritis was not manifested within one year of the Veteran's separation from service, presumptive service connection as a chronic disability is not warranted.  38 C.F.R. §§ 3.307, 3.309. 

The Board notes that there is no medical evidence of right knee osteoarthritis until 2007, some 36 years after his discharge from service.  This significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson, supra.   

The Board is aware of the Veteran's contentions linking his right knee osteoarthritis to his period of active duty.  However, they do not support his claim.  First, there was no evidence of a right knee disability during service or complaints or treatment for osteoarthritis until 36 years after the Veteran's discharge from service.   See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

Further, as a layperson the Veteran is not competent to diagnose a medical condition or the etiology of a disability.  See Bostain, 11 Vet. App. at 127; see also Routen, 10 Vet. App. at 186.  Again, the Veteran has not described a direct, observable cause and effect relationship.  He has not alleged any specific injury or trauma.  As a result, his assertions cannot constitute competent medical evidence that his right knee osteoarthritis is related to his active duty.   

The Board is aware that lay testimony is competent to establish the presence of observable symptomatology; however, the Veteran simply has not asserted that he has had observable symptoms of a right knee disability which have continued since active duty.   Layno, 6 Vet. App. at 469; Barr, supra; .Jandreau, supra.  

A remand for a VA medical opinion is not necessary in order to decide the claim in this case because the record does not contain any evidence that the Veteran suffered an injury, disease, or event in service or that the claimed right knee disability may be associated with service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.159(c)(4)(i); Duenas, 18 Vet. App. at 517.  

In sum, the preponderance of the evidence is against the claim.  As such, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.   


ORDER

Service connection for contact dermatitis is denied.

Service connection for hypertension is denied.  

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.  

Service connection for a right knee disability is denied.


REMAND

The Veteran has also filed a claim for diabetes mellitus.  A preliminary review of the record reveals that additional development is necessary prior to consideration of the claim on the merits.

The Veteran served in the Republic of Vietnam and thus, he is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f).  
Diabetes mellitus may be presumed incurred in service if shown to have manifested to a compensable degree at any time after service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

There is some conflict in the record as to whether the Veteran currently has diabetes mellitus.  Given the Veteran's presumed exposure to herbicides, the Board finds that prior to considering the merits of the Veteran's claim, he should be afforded a VA examination to assist him with his claim.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination.  It is imperative that the claims file be made available to the examiner for review.  Such review should specifically include the medical records surrounding the amputation of the left lower extremity.

The examiner should indicate whether the Veteran currently has diabetes mellitus and if so, whether it is at least as likely as not related to his presumed exposure to herbicides, including Agent Orange, during his service in the Republic of Vietnam?   

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  After completing the requested actions, the RO should readjudicate the issue in light of all evidence of record.  If the benefit sought remains denied, the RO must furnish the Veteran and his representative an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


